Citation Nr: 1200950	
Decision Date: 01/10/12    Archive Date: 01/20/12

DOCKET NO.  05-32 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Restoration of 20 percent evaluation for the residuals of right knee strain with instability currently assigned a noncompensable rating.  

2. Entitlement to a rating in excess of 10 percent for the residuals of right knee anterior cruciate ligament (ACL) tear.  


REPRESENTATION

Appellant represented by:	Non Commissioned Officers Association


WITNESSES AT HEARING ON APPEAL

Appellant and C.E.W.



ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from November 1995 to November 2001.  

These matters come before the Board of Veterans Appeals (Board) on appeal from a March 2005 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  In that decision, the RO increased a previous 10 percent evaluation for the residuals of right knee strain to 20 percent, effective from November 3, 2004.  

In an August 2005 rating decision, a separate 10 percent rating was assigned for the residuals of an ACL tear with limitation of motion and pain of the right knee from November 3, 2004.  Since perfecting his appeal, the Veteran received a temporary 100 percent rating from November 15, 2005 to January 1, 2006, following right knee medial meniscectomy patellar tendon ACL reconstruction.  In an October 2007 rating decision, the evaluation for the right knee strain with instability was reduced to a noncompensable evaluation, while his separate evaluation for the right knee residuals of an ACL tear with limitation of motion and pain was confirmed and continued as 10 percent disabling.  

The Veteran testified before the undersigned at a May 2008 Board hearing.  A copy of the transcript has been associated with the file.  

In March 2009 and September 2010, this claim was remanded so VA treatment records and private emergency room treatment records could be obtained.  The Board finds there has been substantial compliance with the last remand.  


FINDINGS OF FACT

1. The reduction in the evaluation for service-connected right knee strain met all due process requirements, and the decision to reduce the rating was properly substantiated by the evidence of record, which reflected material improvement in the disability.  The right knee strain is not manifested by subluxation or instability.  

6. The residuals of a right knee ACL tear are manifested by pain, with no more than minimal function loss.  


CONCLUSIONS OF LAW

1. The reduction of the disability evaluation for residuals of right knee strain from 20 percent to a noncompensable rating, effective January 1, 2008, was proper.  38 U.S.C.A. § 1155, 5107, 5112(b)(5) (West 2002); 38 C.F.R. §§ 3.105(e), 3.321, 3.344, 4.71a, Diagnostic Codes (DCs) 5003, 5256 to 5261 (2011).  

2. The schedular criteria for a rating in excess of 10 percent for residuals of right knee ACL tear are not met.  38 U.S.C.A. § 1155, 5107, 5112(b)(5) (West 2002); 38 C.F.R. §§ 3.321, 4.71a, DCs 5003, 5014, 5256 to 5261 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist 

In a December 2004 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159(b) (2011).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the claimant was expected to provide.  In a March 2006 letter, the RO notified the Veteran of the process by which effective dates and disability ratings are established, as required by Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The United States Court of Appeals for the Federal Circuit has stated that general notice is adequate for increased rating claims and notice need not be tailored to each specific veteran's case.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The Board finds the Veteran has received adequate notice regarding his increased rating claim.  

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  Service treatment, private, and VA medical records have been associated with the file.  The Veteran has received several VA examinations regarding his knee.  

Where the reduction in evaluation of a service-connected disability or employability status is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105(e) (2011).  The beneficiary will be notified at his or her latest address of record of the contemplated action, furnished detailed reasons for the reduction, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  Id.  Unless otherwise provided in paragraph 38 C.F.R. § 3.105(i) (2011) (e.g., the Veteran requests a predetermination hearing), if additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  See also, 38 U.S.C.A. § 5112(b)(6) (West 2002).  

Here, in a May 2007 decision and July 2007 letter, the RO notified the Veteran of the proposed reduction in the rating assigned to his service-connected right knee strain with instability.  In the letter, the RO informed the Veteran of the type of evidence that would prevent such a reduction and that he could request a personal hearing.  Following consideration of the Veteran's submitted statement, the RO, by an October 2007 rating action, formally reduced the evaluation of his service-connected right knee strain from 20 percent to noncompensable, effective on January 1, 2008.  The Board finds that the notice requirements for reduction in evaluation of compensation in sections 3.105(e) and (i) were satisfied.  The Board finds that the duty to notify and the procedural requirements of 38 C.F.R. § 3.105(e) have been met.  

Additional procedural safeguards, as set forth in 38 C.F.R. § 3.344(a), must be followed where a disability rating has been in place for five years or more.  These provisions pertain to stabilization of disability ratings and are designed to ensure that sustained improvement has been demonstrated before a rating is reduced.  See 38 C.F.R. § 3.344(c); Brown v. Brown, 5 Vet. App. 413, 419-21 (1993).  As discussed further below, the Board finds that the VA examination sustaining the reduction was full and complete and showed material improvement.  See 38 C.F.R. § 3.344(a) (2011).  

II. Legal Criteria 

	A. Restoration of the 20 percent rating for the residuals of right knee strain

There are several regulations that are potentially applicable in cases where a rating is reduced.  Total disability ratings are dealt with under 38 C.F.R. § 3.343 and the stabilization of disability ratings is covered under 38 C.F.R. § 3.344.  Disabilities with ratings that have been in place for five years or more have specific procedural safeguards which are covered under § 3.344(a) and (b); this includes a mandate of reviewing the record in full, making sure more recent examinations are full and complete, and providing for more than one examination for specific disabilities like psychoneurotic reactions and ulcers.  38 U.S.C.A. § 3.344(a) and (b).  For disabilities that have been in place less than five years, § 3.344(c) applies.  

As mentioned, in Brown, 5 Vet. App. at 421, the Court found that a disability rating had been in effect for more than five years and the Board was required to apply 38 U.S.C.A. § 3.344(a) and (b).  

The Board finds that although the Veteran was not been at a set rating of exactly either 10 percent or 20 percent for five years, he was rated for at least 10 percent from November 30, 2001 to December 31, 2007 (or for six years and one month).  The history of the Veteran's right knee disability has shown that he was granted service connection effective in November 2001 for the residuals of right knee strain (10 percent disabling).  In November 2004, this rating was increased to 20 percent disabling.  Also, a separate evaluation was granted for the residuals of an ACL tear effective in November 2004 (this rating is the subject of an increased rating below but is not an issue in this restoration claim).  A temporary total disability rating was in place for the residuals of right knee strain from November 15, 2005 to January 30, 2006; afterwards the 20 percent rating for this disability was continued until he was rated at 0 percent from January 1, 2008 onward.  While the evaluation has not stabilized for a period of 5 years, the Board will consider the provisions of  § 3.344.  

The pertinent regulation is 38 C.F.R. § 3.344, stabilization of disability evaluations.  This regulation states that it is essential that the the entire record of examinations and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete.  38 C.F.R. § 3.344(a) (2011).  For example, the following should be considered: special examinations, the entire case history, treatment of intercurrent diseases and exacerbations, hospital reports, bedside examinations, examinations by designated physicians, examinations with or without laboratory facilities and specialist examinations.  Id.  

Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction.  38 C.F.R. § 3.344(a).  Importantly, though material improvement in the physical or mental condition is clearly reflected by evidence, the rating agency will have to consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  Id.  The regulation also makes reference to specific diseases and mental health disabilities not applicable in this case.  

In 38 C.F.R. § 3.344(b), doubtful cases are discussed.  If doubt remains after consideration of all the evidence developed in accordance with 38 C.F.R. § 3.344(a), the rating agency will continue the current rating in effect and note that re-examination will be scheduled at a point in the future to be determined based on the facts of the case.  See 38 C.F.R. § 3.344(b) (2011).  

Turning to the specifics of rating the knee joint, it is essential to consider the history of the disability.  38 C.F.R. §§ 4.1 and 4.2 (2011).  The entire period is considered for the possibility of staged ratings.  Consideration will be given to the possibility of separate ratings for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practicably be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes (DCs).  38 C.F.R. § 4.27 (2011).  

For exceptional cases, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be awarded.  38 C.F.R. § 3.321 (b)(1) (2011).  In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe a veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2011).  

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2011).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the DCs predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  Also, functional loss due to pain must be supported by pathology and shown through objective observation.  Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997) (citing 38 C.F.R. § 4.40).  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011).  

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight- bearing are related considerations.  38 C.F.R. § 4.45 (2011).  For the purpose of rating disability from arthritis, the spine is considered a major joint.  Id.  

The Board must evaluate disabilities under multiple DCs to determine if there is any basis to increase the assigned rating.  Such evaluations involve consideration of the level of impairment of a veteran's ability to engage in ordinary activities, to include employment, as well as an assessment of the effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2011).  

Degenerative arthritis is covered under DC 5003.  If established by X-ray findings, it is rated on the basis of limitation of motion under the appropriate DCs.  38 C.F.R. § 4.71a, DC 5003 (2011).  When limitation of motion is noncompensable under the DCs, a rating of 10 percent is for application under each major joint or group of major joints affected by limitation of motion, to be combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  With X-ray evidence of involvement of two or more major joints or 2 or more minor joint groups a 10 percent rating is assigned.  A 20 percent rating is assigned with the same involvement, plus occasional incapacitating exacerbations.  Note (1) states that the 20 and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  

Under 38 C.F.R. § 4.71a, DC 5257 covers "other impairment of the knee", and an assignment of a 10 percent rating is warranted when there is slight recurrent subluxation or lateral instability.  A 20 percent rating is warranted when there is moderate recurrent subluxation or lateral instability.  A 30 percent evaluation is for severe knee impairment with recurrent subluxation or lateral instability.  DC 5258 covers dislocated semilunar cartilage with frequent episodes of locking, pain and effusion into the joint; this warrants a 20 percent rating.  DC 5259 covers removal of symptomatic semilunar cartilage, which warrants a 10 percent rating.  

DC 5260 provides for the evaluation of limitation of flexion of the knee and DC 5261 provides for the evaluation of limitation of extension of the knee.  38 C.F.R. § 4.71a.  The Veteran is already receiving a separate rating for limitation of motion and this rating is the subject of an increased rating claim (see below).  

A 10 percent rating is warranted for genu recurvatum that is acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated under DC 5263.  38 C.F.R. § 4.71a.  

The evidence does not show that the Veteran has ankylosis under DC 5256 and impairment of the tibia and fibula under 5262.  As a result, these codes are not applicable.  

In adjudicating claims, the Board must assess the competence and credibility of the Veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of a witnesses' personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).  For example, in Barr, the United States Court of Appeals for Veterans Claims (Court) held that varicose veins were a disability that was capable of lay observation for the purpose of establishing service connection.  Under 38 C.F.R. § 3.159(a)(2) (2011), competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  Id.  

The Board must also assess the credibility, and therefore the probative value of the evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429 (1995); Madden v. Gober, 125 F. 3d 1477 (Fed. Cir. 1997).  In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Veteran asserted at the May 2008 Board hearing that he still had stability problems because his knee gave out three to four times per week.  (Transcript, p 3).  He said his knee popped.  (Transcript, p 5).  He was "getting arthritis in his knee" (Transcript, p 9) and used a walking stick (Transcript, p 14).  

The history of the Veteran's right knee disability shows that his original rating of 10 percent for the residuals of right knee strain was granted after a review of his service treatment records.  The Veteran complained of knee problems during service.  In March 2001, the Veteran reported knee pain present at all times around the knee.  In April 2001, a service treatment record showed that the Veteran had worsening knee symptoms for five years.  His knee reportedly popped out of place with sudden movement and swelled with extreme dislocation.  He took Motrin with no relief.  Upon observation he had no edema and a slight limp.  A May 2001 service treatment record showed an assessment of medial collateral ligament (MCL)/lateral collateral ligament (LCL) strain.  The right knee had full active range of motion.  He had positive medial collateral laxity which was "very mild" compared to the left lateral collateral ligament, which was tight.  Other ligaments were also tight.  Tests such as Lachman's, Drawer, and compression/dislocation were negative.  There was some tenderness to palpation.  

In April 2002, the RO granted a claim for service connection for right knee strain residuals at 10 percent disabling under DC 5299-5257 (other impairment of the knee), effective November 30, 2001.  

In January 2005, the Veteran attended a VA joint examination.  He related his problems with his knees in service.  He reported his knee giving out and swelling; these problems worsened.  He took over-the-counter pain reliever for swelling and pain.  He said his knee occasionally gave out and popped every day.  It swelled intermittently.  He couldn't run or do sports.  He had occasional flare ups with swelling, but this subsided overnight.  

The Veteran was five feet and seven inches and he weighed 200 pounds.  His right knee had plus one swelling.  Flexion was 130 degrees and extension was 0 degrees.  He had no atrophy.  His flexion was tested with a five pound weight and the result was the same.  He had a positive pivot shift on the right and had pain over the medial joint line.  The diagnosis was anterior cruciate tear and "possibly a medial meniscus tear."  An addendum to the examination report shows that an X-ray was negative.  In June 2005, a VA history and physical examination showed slight edema of the right knee.  There was pain with the drawer's sign, but no laxity was noted.  He had pain with lateral palpitation.  The impression was right knee pain, rule out ligamental injury.  

A July 2005 VA MRI showed an impression of an ACL deficient knee and fragmented medial meniscal tear.  The same month, a VA orthopedic record showed that there was no locking or effusion.  The Veteran stated that his right knee popped out.  He was not limping.  There was no joint line tenderness.  The ligaments were stable.  The lateral cruciate ligament was relatively lax, but equal to the left knee.  X-rays were normal.  The diagnosis was lateral band syndrome of the right knee.  

In September 2005, a private X-ray showed there was no abnormality.  A private provider note shows the Veteran complained that it felt like his knee was "out".  He had pain and decreased range of motion generally.  He also had arthralgia and inflammation.  

A November 2005 VA orthopedic surgery record showed an impression of a right knee torn medial meniscus and a right knee ACL tear.  A VA discharge summary shows the Veteran had right knee ACL reconstruction.  A VA physical therapy record shows passive range of motion was 90 degrees for flexion and 0 for extension.  

In May 2007, the Veteran received a new VA examination.  The records and claim file were reviewed.  The examiner noted the Veteran had surgery for ACL reconstruction and medial meniscectomy in November 2005.  The Veteran took over the counter medication for pain.  He did not use an assistive device.  He had some limitation on standing and walking.  He had no deformity, giving way, instability, stiffness or weakness.  He did have pain.  He had no locking, dislocation, subluxation, or flare-ups of joint disease.  His gait was normal.  

Flexion was to 120 degrees and extension was to 0.  There was no bone loss, inflammatory arthritis or ankylosis.  He had crepitus, edema, and tenderness.  The medial meniscus was surgically absent.  An X-ray showed postsurgical changes; the impression was normal findings for the knee.  

The Veteran was diagnosed with the residuals of a right ACL tear that was status post ACL reconstruction and medial meniscectomy.  He was a full time student.  Sitting over 30 minutes caused pain; he was limited in walking, climbing, squatting, crawling and kneeling.  There was a moderate effect on chores and shopping and a severe effect on exercise and sports.  

In August 2007, a private diagnostic imaging report showed an impression of status ACL repair.  There were no acute fractures or dislocations.  

In February 2008, the Veteran visited VA primary care; this was an initial visit.  It was noted that he had ACL reconstruction with patellar tendon autograft and a partial medial meniscectomy in November 2005.  He was a full time forestry student at a local college.  He said his right knee was painful but did not give way lately.  The Veteran complained that he still had pain and some instability after his surgery in 2005.  Physical examination of the right knee showed that surgical incisions were well-healed but the knee was a little puffy laterally.  There was no edema of the lower extremity.  He was referred for an orthopedic consultation.  

In March 2008, the Veteran went to a VA orthopedic appointment.  He complained of pain in his right knee.  The orthopedic surgeon noted his past surgery.  He said his knee was "definitely better" postoperatively, but he had weather-related changes and discomfort when he had been too active.  He was fitted with a brace.  
He did not complain of swelling, locking or giving way.  He did report pain with the weather changes.  

His incision was well-healed.  He had no pain from 0 to 130 degrees.  There was a "hint of tenderness" on the medial femoral condyle and some discomfort when the surgeon pressed on the patella.  There was no crepitus.  Both knees were stable; there was subtle laxity on right knee compared with the left.  The right knee was stable to varus and valgus stress at 0 and 30 degrees and the McMurray test was negative.  

X-rays showed hardware (metallic screws) and no acute changes.  He had minor osteophytes that were developing off the medial and femoral condyle.  The impression was probable mild post-traumatic arthritis.  The orthopedic surgeon recommended activity modification and exercise to maintain good strength in the knee.  

In April 2008, the Veteran went to a private provider for treatment.  He had right knee pain.  He was able to bear weight on it.  He had good range of motion and no effusion.  Diagnostic imaging showed chronic and postoperative changes, possibly with soft tissue swelling.  There was no definite evidence of joint effusion in the knee.  

In September 2009, the Veteran received a new VA joint examination.  The claims file was reviewed by the examiner.  The Veteran was still a student.  

There were no impediments to activities of daily living or to his usual occupation as a student.  His past knee surgery was noted.  The examiner noted that instability was absent since his surgery.  He reported pain every day around his knee.  Flare ups lasted two to three days occasionally.  Physical therapy and rest helped his knee.  

The Veteran had a normal posture and an antalgic gait wearing his right knee brace.  He had no other assistive devices.  There was no tenderness, swelling, deformity or effusion of the knee.  He had bilateral mild developmental genu varus deformity of the knees.  He was able to toe-walk normally with complaints of discomfort.  

Flexion of the knee was 0 to 90 degrees bilaterally; this was the baseline.  Extension was full at 0 degrees.  He had negative Lachman, McMurray, anterior draw, posterior draw, and grind tests.  There was no instability appreciated.  He had no painful motion, spasms, edema or fatiguability lack of endurance or weakness.  There was no additional limitation of motion.  A right knee X-ray again noted the calcification in the infrapatellar tendon and mild cartilage narrowing.  The examiner stated that the right knee strain was resolved without residuals and noted that the past meniscectomy manifested with minimal functional limitation.  

The Board finds that the Veteran's right knee strain disability improved prior to the reduction effective January 2008.  The totality of the evidence shows that the Veteran does not have instability or subluxation.  The Veteran's right knee disability has improved since his surgery, as shown by the May 2007 VA examination, the March 2008 VA orthopedic record and September 2009 VA examination.  

The Board has considered the competence and credibility of the Veteran.  The Veteran is competent to report that what he has actually experienced with his knee; he is competent to state that his knee gives out three to four times per week as he did at the May 2008 Board hearing.  See, Barr, 21 Vet. App. 303; 38 C.F.R. § 3.159(a)(2).  As for credibility, the Board has looked at every pertinent treatment record and finds that most often the Veteran did not complain of instability and that no instability was found.  This is true in the May 2007 and September 2009 VA examination reports.  Overall, clinicians report the right knee to be stable.  To the extent the Veteran asserts otherwise, the Board finds this assertion is not consistent with the findings repeatedly showing no instability.  

The Board has considered the entire prior history of the Veteran's right knee in detail.  The Veteran's 20 percent rating was effective November 3, 2004 and continued in effect until January 1, 2008.  As explained above, the Board is ensuring compliance with the provisions of 38 C.F.R. § 3.344(a) and (b) because the Veteran had a compensable rating of at least 10 percent for a period of time greater than over five years.  Considering whether there was of material improvement, the May 2007 VA examination showed the right knee did not have instability.  This examination was full and complete-more so than the May 2001 appointment in service upon which the original benefit was granted.  See 38 C.F.R. § 3.344(a).  At the May 2007 VA examination, the Veteran was interviewed, observed and he was physically evaluated.  In putting together the report, all of his records were available and reviewed and the X-ray results were included and considered.  In comparison to the one page May 2001 service treatment record, the Board finds the May 2007 VA examination report to be more full and complete.  

Upon consideration of the record as a whole, the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  For example, in the May 2007 examination report, although the effect of the disability on the activities of daily living such as exercise and sports was severe, the effect of the disability on chores and shopping was moderate.  There were some occupational effects but over-the-counter medicine was effective and the Veteran did not use an assistance device.  Although he was later fitted with a brace in March 2008, the orthopedic surgeon recommended activity modification and exercise to maintain good strength in the knee.  At the September 2009 VA joint examination, instability had been absent since surgery; minimal functional limitation was found.  

Also, knee impairment is not one of the diseases mentioned as subject to temporary improvement that cannot be reduced on the basis of one evaluation.  38 C.F.R. § 3.344(a) (2011).  38 C.F.R. § 3.344(c), states: "Reexaminations disclosing improvement, physical and mental, in these disabilities will warrant a reduction in rating."  The Board finds that material improvement in the right knee occurred and that the current rating is appropriate.  

The Board finds that a restoration of the 20 percent rating for right knee strain with instability is not warranted and the claim is denied.  

B. Increased rating in excess of 10 percent for residuals of a right knee ACL tear

In addition to the codes mentioned above, DC 5260 provides for the evaluation of limitation of flexion of the knee.  38 C.F.R. § 4.71a.  A 0 percent rating contemplates limitation to 60 degrees.  A 10 percent rating is warranted when it is limited to 45 degrees and a 20 percent rating is warranted when it is limited to 30 degrees.  A 30 percent rating contemplates limitation to 15 degrees.  

DC 5261 provides for the evaluation of limitation of extension of the knee.  38 C.F.R. § 4.71a.  A 0 percent rating is warranted when leg extension is limited to 5 degrees.  A 10 percent rating is warranted when it is limited to 10 degrees, and a 20 percent rating is warranted when it is limited to 15 degrees.  Extension limited to 20 degrees warrants a 30 percent evaluation, extension limited to 30 degrees warrants a 40 percent evaluation, and a 50 percent evaluation contemplates extension limited to 45 degrees.  

The standard motion of a knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.  

In determining whether the rating for in excess of 10 percent for residuals of right knee ACL tear is warranted, the Board refers to the facts above.  

The Board finds that an increased rating for the residuals of an ACL tear of the right knee is not warranted.  The Board has explained that a separate compensable rating for instability is not appropriate under DC 5257, as explained above.  The evidence does not show frequent episodes of locking, pain and effusion into the joint so that a compensable rating under DC 5258 is warranted during the time period on appeal.  

As for DC 5259, removal of symptomatic semilunar cartilage, the Veteran did have a meniscectomy in November 2005.  This code only warrants a 10 percent rating.  The Veteran is already receiving 10 percent, so no increase may be sought under this code.  At most the Veteran's rating could be corrected to reflect this code, as he does not currently have compensable limitation of motion (as explained below).  But no increase is warranted.  

For the limitation of motion and extension codes, the Veteran at no point had limitation that was compensable.  Extension has shown to be 0 degrees throughout the duration of his claim.  Flexion was noted to be as low as 90 degrees at certain points (although as the September 2009 VA examiner stated, the left knee also had flexion to 90 degrees and as a result this was the baseline for the Veteran).  Regardless, DC 5260 shows that the Veteran would have to have flexion limited to 30 degrees before a 20 percent rating would be warranted; this is not shown by the evidence.  

Acquired genu recurvatum under DC 5263 has not been shown.  Also, a separate rating is not warranted for arthritis because two or more major joints are not involved.  See, 38 C.F.R. § 4.71a, DC 5003.  The Veteran does continue to have pain in his right knee.  The Board has considered DeLuca, 8 Vet. App. 202, 205-206.  However, weakened movement, excess fatigability, incoordination, and significant deformity have not been found.  The Board does not find that an increase under DeLuca is warranted in this case.  

The Board does not find that further staged ratings are warranted.  Hart, 21 Vet. App. at 509-510.  The Veteran was given a temporary total evaluation for his right knee disability from November 15, 2006 to January 31, 2006, for a period of recovery after surgery for his knee.  The Board finds there is nothing exceptional about the Veteran's service-connected right knee disabilities.  The degree of disability exhibited is contemplated by the rating schedule.  The Board finds that the threshold test is not met for referral for extraschedular consideration.  38 C.F.R. § 4.16(b); Thun, 22 Vet. App. 111.  


ORDER

Entitlement to restoration of a 20 percent evaluation for the residuals of a right knee strain is denied.  

Entitlement to a rating in excess of 10 percent for residuals of right knee ACL tear is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


